Citation Nr: 0506215	
Decision Date: 03/04/05    Archive Date: 03/15/05

DOCKET NO.  02-14 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
residuals of a right wrist fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran had active service from August 1973 to August 
1975.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2002 RO decision that denied an 
evaluation in excess of 10 percent for residuals of a right 
wrist fracture.  In April 2002, the veteran filed a notice of 
disagreement with this issue, and in July 2002, the RO issued 
a statement of the case.  In September 2002, the veteran 
perfected his appeal.

On April 4, 2003, a videoconference hearing was held before 
the undersigned Veterans Law Judge, who is rendering the 
final determination in this claim and who was designated by 
the Chairman of the Board to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107(c) (West 2002).  

In September 2003, the case was remanded to the RO to for 
additional evidentiary development, as well as to ensure 
compliance with the Veterans Claims Assistance Act of 2000.


FINDINGS OF FACT

1. The veteran is right-handed dominant; therefore, his right 
wrist condition is rated as impairment of the major upper 
extremity.

2.  The veteran's residuals of a right wrist fracture are 
manifested by a passive range of motion consisting of 70 
degrees of flexion, 60 degrees of extension, 28 degrees of 
ulnar deviation, and 17 degrees of radial deviation.  

3.  The veteran's range of motion was without objective signs 
of discomfort, and the veteran has reported subjective 
complaints of pain, reduced strength and reduced range of 
motion in the right wrist, aggravated by activity and 
temperature.

4.  The veteran does not have ankylosis of the right wrist.  

5.  X-ray examination of the right wrist, performed in 
November 2004, revealed no remarkable bone, joint or soft 
tissue abnormality.


CONCLUSION OF LAW

The criteria for a schedular disability rating in excess of 
10 percent for residuals of a right wrist fracture are not 
met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.14, 4.20, 4.40, 4.45, and 4.71a, Diagnostic Code 
5215 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran served on active duty in the Army from August 
1973 to August 1975.  A review of his service medical records 
revealed that he fractured his right (major) wrist in April 
1974.  His discharge examination, performed in August 1975, 
was silent as to any complaints or findings of residuals of a 
right wrist fracture.

In September 1974, the RO issued a rating decision granting 
service connection at a noncompensable (0 percent) rating for 
residuals of a right wrist fracture, effective in August 
1975.  In January 2000, the RO issued a rating decision 
granting an increased disability rating of 10 percent for the 
veteran's residuals of a right wrist fracture, effective from 
September 1999.

In March 2001, the veteran filed his present claim seeking an 
increased disability rating for his service-connected 
residuals of a right wrist fracture.  

Initially, the Board notes that the provisions of the 
Veterans Claims Assistance Act (VCAA) of 2000 are applicable 
to the claim on appeal.  106 P.L. 475, 114 Stat. 2096 (2000).  
In pertinent part, this law defines VA's notice and duty to 
assist requirements in the development of claims for 
compensation benefits.  See 38 U.S.C.A. § 5102, 5103, 5103A 
and 5107 (West 2002); 38 C.F.R. § 3.159(b) (2004).

The Court of Appeals for Veterans Claims (CAVC) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id. 

The CAVC's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The Pelegrini II Court also held that the 
language of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
require that a VCAA notice be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

The January 2002 rating decision, the July 2002 statement of 
the case (SOC), the August 2004 supplemental SOC, the RO's 
letter in March 2004, and the Board's remand in September 
2003, collectively notified the veteran of the relevant laws 
and regulations and essentially advised him of the evidence 
necessary to substantiate his claim herein.  The August 2004 
supplemental SOC specifically set forth the regulations 
pertaining to VA's duty to assist, thus notifying the veteran 
of his and VA's respective obligations to obtain different 
types of evidence.  These documents also advised the veteran 
of the evidence of record, adjudicative actions taken, and of 
the reasons and bases for denial.  

The veteran's service medical records are in the record, the 
RO has obtained all post service treatment records identified 
by the veteran, and the veteran has been given two VA 
examinations to determine the current severity of his right 
wrist condition.  Thus, there are no additional records to be 
obtained herein.  Accordingly, the Board finds that VA has 
satisfied its duty to notify and to assist pursuant to the 
VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2003); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder. 38 
U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities. Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder. 38 C.F.R. §§ 
4.1 and 4.2 (2004).  For a claim for an increased rating, the 
primary concern is the current level of disability. See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 38 
C.F.R. § 4.2 (2004), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor. 38 C.F.R. § 4.3 (2004).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating. 
Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 
(2004).

In evaluating the veteran's claim, the Board must consider 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. §§ 4.40 and 4.45 (2003); see DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Functional loss contemplates the inability 
of the body to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination and 
endurance, and must be manifested by adequate evidence of 
disabling pathology, especially when it is due to pain. 38 
C.F.R. § 4.40 (2004).  A part that becomes painful on use 
must be regarded as seriously disabled. Id.; see also DeLuca.  
As regards the joints, factors to be evaluated include more 
movement than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement. 38 C.F.R. § 4.45(f) 
(2004).

Normal range of motion of the wrist is: dorsiflexion 
(extension) to 70 degrees, palmar flexion to 80 degrees, 
ulnar deviation to 45 degrees, and radial deviation to 20 
degrees. 38 C.F.R. § 4.71, Plate I. 

The veteran's most recent VA examination, performed in May 
2004, noted that an active range of motion could not be 
performed due to the veteran's nonservice-connected multiple 
sclerosis.  Passive range of motion revealed flexion to 70 
degrees, extension to 60 degrees, ulnar deviation to 28 
degrees, and radial deviation to 17 degrees.  No discomfort 
was noted in the right wrist during the range of motion 
examination.  The report noted that the veteran had poor 
muscle tone, strength, endurance, as well as significant 
incoordination and fatigue in the right wrist, but the 
examiner opined that the confounding effect of the veteran's 
multiple sclerosis was the causative reason for these 
objective symptoms rather than the underlying pathology of 
the right wrist.  No ligamentous instability was noted, and 
grip strength was reduced, but this was also found to be 
secondary to the veteran's nonservice-connected multiple 
sclerosis.  X-ray examination of the right wrist revealed no 
remarkable bone, joint or soft tissue abnormalities.  

The veteran's prior VA examination, performed in November 
2001, noted his complaints of pain in his right wrist.  
Physical examination of the right wrist revealed no gross 
deformity, swelling, redness or discoloration.  There was 
reduced grip strength of 4/5 noted in the right hand, and 
range of motion in the right wrist included dorsiflexion to 
42 degrees, palmar flexion to 64 degrees, ulnar deviation to 
31 degrees, an radial deviation to 10 degrees.  The report 
concluded with a diagnosis of status post right wrist 
fracture - symptomatic.  It also noted that the veteran's 
complaints were inconsistent with his physical examination.  

VA medical treatment evidence, dated from January 2001 to 
July 2002, revealed that the veteran uses a cane in his right 
hand due to multiple sclerosis.  

At the hearing before the Board in April 2003, the veteran 
testified that his right wrist condition is manifested by 
pain, weakness, reduced grip strength and a reduced range of 
motion.  He noted that these symptoms were aggravated by 
activity and temperature.

The RO has assigned the veteran's service-connected residuals 
of a right wrist fracture a 10 percent disability rating 
pursuant to Diagnostic Code 5215.  The evidence of record 
shows that the veteran is right-handed, so impairment of his 
right wrist is rated as impairment of the major upper 
extremity. Diagnostic Codes 5214 and 5215 rate impairment of 
the wrist.  Under Diagnostic Code 5215, the only available 
schedular evaluation for limitation of motion of the wrist is 
10 percent for either the minor or major extremity, and that 
requires either dorsiflexion of less than 15 degrees or 
palmar flexion limited in line with the forearm.

The 10 percent disability rating under Diagnostic Code 5215 
is the maximum schedular evaluation available under that 
Code.  Although the range of motion findings from his VA 
examinations in May 2004 and in November 2001 did not meet 
the criteria for a compensable rating under Diagnostic Code 
5215, the VA examinations provide some support for finding 
that additional functional limitation may occur with pain on 
use or during flare-ups.  Therefore, it is on this basis that 
the veteran's current 10 percent rating is supportable.

Furthermore, there are no objective indicators of a moderate 
or severe level of functional loss.  For example, there are 
no signs of fatigue directly attributable to the veteran's 
right wrist condition, and the veteran does not use any 
supportive or corrective devices for his right wrist.  
Despite any pain that he may experience, his service-
connected residuals of a fractured right wrist is manifested 
by essentially a normal wrist from a functional standpoint.  
In this regard, the May 2004 VA examination found no 
discomfort in the wrist during the range of motion 
examination.  Although the report noted the veteran's poor 
muscle tone, strength, endurance, as well as significant 
incoordination and fatigue in the right wrist, the examiner 
opined that the confounding effect of the veteran's multiple 
sclerosis was the causative reason for these objective 
symptoms rather than the underlying pathology of the right 
wrist.  Accordingly, it is clear that the 10 percent rating 
is more than adequate to compensate for any additional 
functional limitation attributable to pain on use or during 
flare-ups.

Functional loss and painful motion greater than that shown on 
objective examination is now being compensated for at the 10 
percent evaluation under Diagnostic Code 5215.  Regulations 
concerning functional loss are not applicable to increase the 
rating where a disability is rated at the maximum level 
provided by the diagnostic code under which it is rated, as 
is the veteran's situation. See VAOPGCPREC 36-97 (holding 
that consideration must be given to the extent of disability 
under 38 C.F.R. §§ 4.40 and 4.45 "when a veteran has received 
less than the maximum evaluation" under Diagnostic Code 
5293); see also Johnston v. Brown, 10 Vet. App. 80, 85 (1997) 
(Court concluded that remand for the Board to consider 
functional loss due to pain was not appropriate where the 
claimant was already receiving the maximum disability rating 
available for limitation of motion); Spurgeon v. Brown, 10 
Vet. App. 194, 196 (1997) (although the Board is required to 
consider the effect of the veteran's pain when making a 
rating determination, the rating schedule does not require a 
separate rating for pain). Therefore, because additional 
functional loss is already being compensated, and because the 
veteran is receiving the maximum schedular evaluation, an 
increased disability rating based on functional loss is not 
available.

The recent range of motion findings, standing alone, would 
not warrant a compensable rating. However, based on evidence 
of additional functional loss with flare-ups, and giving the 
benefit of every doubt to the veteran, the evidence shows 
that the veteran's right wrist condition is indicative of 
disability warranting assignment of a 10 percent evaluation, 
even though the schedular criteria for such an evaluation are 
not met.  As indicated above, the maximum disability rating 
available under Diagnostic Code 5215 is 10 percent, so a 
higher rating cannot be assigned under this code.

If the veteran's wrist were ankylosed, an increased rating 
could be assigned under Diagnostic Code 5214.  However, the 
medical evidence does not show any ankylosis of the right 
wrist. See Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
(citations omitted) (defining ankylosis as "immobility and 
consolidation of a joint due to disease, injury, surgical 
procedure").  As previously discussed, the veteran's right 
wrist is not immobile, as he has the ability to move it, 
albeit in a limited fashion. Therefore, consideration of a 
rating under Diagnostic Code 5214 is not warranted.

There is no medical evidence showing that the in-service 
injury involved the fingers or that the wrist condition has 
somehow affected the fingers.  The medical evidence also does 
not show evidence of any arthritis of the right wrist bone.  
Thus, a higher rating would not be obtainable under 
Diagnostic Code 5003.

Although the Board sympathizes with the veteran's 
difficulties due to his wrist disorder, the Board is 
constrained to abide by VA regulations.  The Secretary has 
determined that the maximum disability rating for limitation 
of motion of the wrist is 10 percent, and this evaluation 
encompasses a level of compensation for persistent symptoms 
due to this disorder, any functional loss that would result 
from this disorder, and for any impairment in earning 
capacity due to these symptoms and functional loss.  Without 
ankylosis of the wrist, he simply is not entitled to a 
schedular disability rating higher than 10 percent. The 
veteran does not meet these criteria, and there is no 
reasonable doubt on this matter that could be resolved in his 
favor. Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997).


ORDER

An increased rating for residuals of a right wrist fracture 
is denied.


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


